DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 20 May 2020. It is noted, however, that applicant has not filed a certified copy of the FR 20 05292 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a seat base extending mainly along a longitudinal direction.  It is unclear how to interpret “mainly” in this context.  
Claim 1 recites the limitation "the bottom" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the front" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 6 recite the limitation "the axis" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claims 2-11 are deemed indefinite because they are dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Taoka et al. (US Patent Application Publication Number 2004/0075313).
Regarding claims 1 and 11, Taoka discloses a vehicle including a vehicle seat comprising a seat base (5, 26, etc.) extending mainly along a longitudinal direction and perpendicular to an elevation direction, a backrest (28), at least one buckle (at 42) for receiving a seat belt (41) on a first lateral side of the seat, and an attachment of the end of a pelvic strap of the seat belt to a second lateral side of the seat opposite the first lateral side (at least inherent as such an attachment is virtually universal and would be necessary for proper operation), the seat comprising at least one safety device on the first and/or second lateral side of the seat, each safety device having a first cable (one member 43) connecting the buckle or attachment of the end of the pelvic strap to a first anchoring point wherein traction on the first cable of the respective safety device results in a general movement of the buckle and/or attachment of the pelvic strap towards the bottom of the seat (i.e. traction on a member 43 moves the buckle end of 42 at least partly downward toward a bottom of the seat), wherein each safety device comprises at least a second cable (other member 43)  connecting the buckle or the attachment of the end of the pelvic strap to a second anchor point separate from the first anchor point, and in that traction on the second cable of the respective safety device results in a general movement of the buckle or the attachment of the end of the pelvic strap eliminating the risk of submarining (i.e. traction on the other member 43 moves the buckle end of 42 to prevent submarining).  
Regarding claim 2, Taoka further discloses traction on the second cable of the respective safety device results in a general movement of the buckle or attachment of the pelvic strap end toward the front of the seat (i.e. traction on the other member 43 moves the buckle end of 42 at least partly forward toward a front of the seat).  
Regarding claim 4, Taoka further discloses the first cable and the second cable of the respective safety device are connected to the buckle or attachment of the end of the pelvic strap by a pivot link (47 for instance would be viewed as such).
Regarding claim 5, Taoka further discloses the backrest is rotatable relative to the seat base about the axis between a raised position, in which the seat is adapted to receive an occupant seated in an upright position, and at least one reclined position, in which the seat is adapted to receive an occupant in a semi-recumbent or reclined position (the backrest is swingable about the seat base – see at least paragraph 83 – and would accordingly be viewed as providing such positions),-15-8161-3174-US1 (BET 21P1417) and wherein, when the backrest is in a raised position, the buckle and/or the attachment of the end of the pelvic strap moves by traction on the first cable of the respective safety device from a rest position under normal usage conditions of the vehicle to an impact position when an impact force greater than a predetermined force is applied to the vehicle, the impact position being at a lower height taken along the elevation direction than the height of the rest position (this is the normal manner of operation; i.e. an impact force greater than a predetermined force causes a passenger to apply force to member 14, which results in traction on the first cable to move the buckle to a lower height independent of the backrest position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taoka.  Taoka discloses a seat as explained above but does not clearly disclose the relative positions of the anchor points or the specific cable lengths (though they would apparently differ based on the general arrangement of components).  However, as changes in size, shape, and arrangement of components require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the positions and component sizes claimed based on normal variation to improve performance and safety for various users.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taoka in view of Masutani (US Patent Application Publication Number 2012/0139324).  Taoka discloses a seat as explained above but does not clearly disclose a pretensioner or control unit.  Masutani discloses a related device including a pretensioner (21) linked to a first end of a cable, configured to activate when an impact force greater than a predetermined force is applied to the vehicle, and to apply traction force to the cable resulting in a general movement of a buckle, and a control unit configured to determine and apply traction force when an impact force greater than a predetermined force is applied to the vehicle (this is the general manner of operation; see paragraphs 27, 44, etc.).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a pretensioner and control unit as taught by Masutani in Taoka’s device because this could improve comfort and safety for various users.  Further, while the combination is viewed as providing the arrangement as claimed (i.e. a second pretensioner based on Taoka’s two cable arrangement, etc.), even if this were not the case, as duplication and rearrangement of components require only routine skill in the art, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve performance and safety for various users.

Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/             Primary Examiner, Art Unit 3636